DETAILED ACTION
Status of Claims
This action is in response to the amendment filed on 9/15/2021 for application 15/811,489. Claim 1 – 8, 10 – 15, 17 – 18, and 20 – 23 are pending and have been examined

Claim 19 has been canceled. 

Claim 23 has been added. 

Claim 1 – 8, 10 – 15, 17 – 18 and 20 – 23 are pending and have been examined. 

Claim rejection under 112(b) regarding Claim 1, 11, 12 and 17 has been lifted.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recite limitation of “comparing the score to a predetermined loss function associated with the target map data.” Examiner do not find evidence of this teaching in the original disclosure. Paragraph 37 of the specification recites: The determination may be based on comparisons between the generated map data and the target map data, as measured by a loss function and/or a convergence function. A score representing the comparison may be generated and compared with a threshold requirement, the satisfaction of which may cause the training to terminate. In light of the specification, examiner interpret the limitation as “comparing the score to a predetermined threshold” for the examination purpose. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 5 – 8, 10 – 12, 17 and 21 – 22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Shashua (Sparse Map for Autonomous Vehicle Navigation, WIPO, WO 2016/130719, August 2016).

Regarding Claim 1, Shashua teaches a method comprising, by a computing system: 
accessing a training sample from a training data set, the training sample comprising (1) first sensor data generated using a first sensor of a first vehicle at a first geographic location  and (2) first contextual information relating to the first sensor data as generated by the first sensor (See at least Para. 499-500, where the system train from a database [training data set] including clips [training sample, first sensor data] recorded by vehicle camera [first sensor of first vehicle] with matching momentary vehicle GPS location [first contextual information, first geographic location]) where the training sample further comprises a known representation of the first geographic location (See at least Para. 500, ln. 4 – 9 and Para. 501, where the sample contains multiple drives at the location. The feature points from the multiple drives are matched to form the reproducible labels as the target of the model. The reproducible feature points are recognized in multiple drives and annotated by human to form a known representation of the location created by trusted 3rd party):
accessing target map data associated with the first geographic location, wherein the target map data is determined based on an existing high-definition (HD) map (See at least para. 500, ln. 7 & para. 501, where feature point FP [target map data], its momentary position [first geographic location]; the collection of labeled feature points representing landmarks, combining with geographic location, the training database forms an high-definition map as described in para. 477 ln. 3 – 5, which exists before the training);
subsequent to accessing the training sample and accessing the target map data, training a trainable model (see at least para. 500, where clips [training samples] and feature points [target map data] are training used to train the model, system need to access the training data in order to train the model) by: generating first map data by processing the training sample (see at least para. 500, ln. 7 where system trained to predict  the reproducible feature point (FP) [generate first map data], its momentary position relative to the vehicle [first geographic location]); and
updating the trainable model based on a comparison of the generated first map data and the target map data (See at least para. 500, where system [trainable model] is trained [updated] to predict FP [first map data]; para. 501, ln. 1, the FP pairs [target map data] can be labeled/extract by a human. The instant application recite the training process as “conceptually compare the generated map data and the target map data … utilize suitable training algorithm … to make adjustment” in line 11 – 16 of paragraph 35 with great generality. Examiner interpret the claim as a generic training process for the trainable model); and
subsequent to determining that the training of the trainable model is complete: utilizing the trained trainable model to generate an updated HD map (See at least para. 495, ln. 1 – 3, where using the trained [training the trainable model is complete] descriptor to detect feature points FP; para. 477, line. 4, where create very detailed maps called HD map that contain landmarks of different kind; the landmarks are in the form of FP as described in para. 498, ln. 1 – 2) based at least in part on the existing HD map (See at least para. 550, ln. 1 – 4, where vehicle location maybe determined by landmarks; para. 556, where system may identify landmarks and look in the map [existing HD map] to establish the location. The existing map in this case is used to identify the location of the vehicle and camera and further identify the location of the detected feature point) by 
accessing (1) second sensor data generated using a second sensor of a second vehicle at a second geographic location and (See at least Fig 2A - 2E, Fig, 12, and para. 434, where vehicles 200 with different components or devices [second sensor] at a road segment [second geographic location]) (2) second contextual information relating to the second sensor data as generated by the second sensor (See at least para. 434, where vehicle location [second contextual information relating to the second sensor data] is intentionally used in grouping vehicle of closed location in generating road model with the crowed sourced implementation); and 
 generating second map data associated with the second geographic location by processing the second sensor data (See at least Fig 2A - 2E, Fig, 12, and para. 434, where vehicles 200 with different component or devices [second sensor] at a road segment [second geographic location] generate or update road model [second map data]) and second contextual information (See at least para. 434, where vehicle location [second contextual information relating to the second sensor data] is intentionally used in grouping vehicle of closed location in generating road model with the crowed sourced implementation);

Regarding Claim 5, Shashua teaches the method of claim 1, Shashua further teach: wherein the training sample further comprises (1) third sensor data generated using a third sensor of the first vehicle at the first geographic location (See at least Para. 502, where database augmenting LIDAR data [third sensor and data] at matching world position [first geographic location]) and (2) third contextual information relating to the third sensor data as generated by the third sensor, the third sensor (See at least Para. 502, where matching world position [third contextual information relating to the third sensor data]) and the first sensor having different sensor types.(See at least Para. 500 and 502, where the vehicle camera [first sensor] and LIDAR [third sensor] are different sensor type).

Regarding Claim 6, Shashua teaches the method of claim 1, Shashua further teach: wherein the contextual information comprises at least one of a spatial location of the first sensor relative to a reference point, an orientation of the first sensor, a capability of the first sensor, a configuration of the first sensor, a model of the first sensor, or a type of the first sensor. (See at least para. 500 where vehicle GPS location [spatial location of first sensor relating to a reference point]).

Regarding Claim 7, Shashua teaches the method of claim 1, Shashua further teach: wherein the training sample further comprises environmental data associated with a time at which the first sensor data were generated using the first sensor, the environmental data comprising at least one of wind speed, temperature, precipitation, time of day, lighting condition, or visibility condition. (See at least Para. 500, where training database may include a representative sample of drives with respect to various properties: e.g., time of day, season, weather condition [temperature, precipitation, lighting condition, or visibility condition], and type of roadway.).


Regarding Claim 8, Shashua teaches the method of claim 1, Shashua further teach: wherein generating the first map data further comprises processing an object classification utilizing the trained trainable model, (See at least Para 500, where during the training process, FP [first map data] is generated with the classifier [trainable model] trained with prior training data) wherein the object classification identifies a type of object detected in the first sensor data. (See at least Fig. 8, in other words, where the sparse map include Landmarks 820 [road feature] where road feature [type of object] was detected by digital signature which is compatible with classifier function configured to detect and identify the road feature from the signal [first sensor data] that is acquired by the sensor. Para. 367).

Regarding Claim 10, Shashua teaches the method of claim 1,  Shashua further teach: transmitting the updated HD map to one or more autonomous vehicles, (See at least Para.373, in other words, where sparse map 800 [high definition map] may be distributed [transmitted] for use in navigating one or more autonomous vehicles.) wherein the updated HD map is configured to be used by the one or more of autonomous vehicles for autonomous driving.(See at least Para. 373, in other words, where sparse map 800 [high definition map] maybe distributed for use in navigating one or more autonomous vehicles.).

Regarding Claim 11, Shashua teaches the method of Claim 1. Shashua further teach: accessing a second training sample from the training data set (See at least para. 500, where database [training data set] including clips [second training sample]), the second training sample comprising (1) third sensor data generated using a third sensor of a third vehicle at a third geographic location and (See at least para. 500, where clips recorded by vehicle camera [third sensor, third vehicle] with matching momentary vehicle GPS location [third geographic location]) (2) third contextual information relating to the third sensor data as generated by the third sensor (See at least para. 502, where orientation [third contextual information]), the third sensor and the first sensor being of the same type of sensor (third sensor and first sensor are both camera), and the third contextual information and the first contextual information being different (first contextual is location and third contextual information is orientation), and wherein the second training sample further comprises a known representation of the third geographic location (See at least Para. 500, ln. 4 – 9, where the sample contains multiple drives at the location. The feature points from the multiple drives are matched to form the reproducible labels as the target of the model. The reproducible feature points are recognized in multiple drives to form a known representation of the location); and accessing a second target map data associated with the third geographic location, wherein the second target map data is determined based on the existing HD map (See at least para. 500, ln. 7, where feature point FP [second target map data], its momentary position [third geographic location]; the collection of labeled feature points and geographic location forms an high-definition map which exists before the training); wherein the training of the trainable model further comprises using the second training sample and the second target map data (See at least para. 500, training using the clips [second training sample] in the database and  the labeled FP [second target map data]).

Regarding Claim 12, it is a system claim corresponding to method claim 1. The only difference is that claim 12 requires one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. Shashua teaches one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. (See at least Para. 129, a non-transitory computer-readable medium may include instructions that are executable by at least one processor to cause the at least one processor to perform a method.) Claim 12 is rejected for the same reason as claim 1.

Regarding Claim 17, it is a computer-readable non-transitory storage media claim corresponding to system claim 12. Claim 17 is rejected for the same reason as claim 12.

Regarding Claim 21, Shashua teaches the method of claim 1, Shashua further teach: wherein utilizing the trained trainable model to generate the updated HD map comprising utilizing the trained trainable model (See at least para. 495, ln. 1 – 3, where using the trained descriptor to detect feature points FP; para. 477, line. 4, where create very detailed maps called HD map that contain landmarks of different kind; the landmarks are in the form of FP as described in para. 498, ln. 1 – 2) to generate an updated portion of the updated HD map, the updated portion of the updated HD map corresponding to the second geographic location. (See at least Para. 427, where previously recognized landmark [portion of the updated HD map] at specific location (second geographic location) no longer exists or replaced, trigger an update to the model).

Regarding Claim 22, Shashua teaches the method of claim 1, Shashua further teach: wherein training the trainable model further comprises updating the trainable model based on a comparison of the generated second map data and the target map data (see at least para. 500, ln. 7 where system trained to predict  the reproducible feature point (FP) [generate first map data], its momentary position relative to the vehicle [first geographic location]; The training database described in para. 500 include clips [second sensor data] and locations [second contextual information]. During the training process, the second map is generated using the trainable model trained with prior training data set and further update trainable model to further train the model).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 3, 13 - 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua as applied to claims 1, 12 and 17 above and further in view of Yasrab et al, (An Encoder-Decoder Based Convolution Neural Network (CNN) for Future Advanced Driver Assistance System (ADAS), Applied Sciences, Mar, 17).

Regarding Claim 2, Shashua teaches the method of claim 1.
 Shashua does not teach that the trainable model comprises a convolutional neural network and a deconvolutional neural network wherein an output of the convolutional neural network is configured to be an input of the deconvolutional neural network. 
Yasrab teaches a machine-learning model comprising a convolutional neural network and a deconvolutional neural network (See at least Yasrab Fig. 2, in other words, where convolutional neural network is configured as encoder and deconvolutional neural network is configured as decoder) wherein an output of the convolutional neural network is configured to be an input of the deconvolutional neural network.(See at least Fig. 2, Algorithm 1, 2, in other words, where Poolk is the output of the encoder and the input of the Decoder).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Shashua and Yasrab before them, to modify the machine learning model of Shashua such it comprises the convolutional and deconvolutional neural network as taught by Yasrab. 
One of ordinary skill in the art would be motivated to do so as it provides the benefit of such unique machine learning combination as enhanced performance and improved outcome. (Yasrab, Conclusion, line 3-5)

Regarding Claim 3, Shashua modified by Yasrab teach the method of claim 2. Shashua modified by Yasrab further teach: wherein generating the first map data further comprises: generating a latent representation of the training sample by processing the training sample using the convolutional neural network; (See at least Fig 2, Algorithm 1, in other words, X1 x H1 x D1 image [training sample] input [process] into the convolutional neural network, and generate output Poolk [latent representation of the training sample]) and generating the first map data by processing the latent representation using the deconvolutional neural network. (See at least Fig2, Algorithm 2, where Poolk [latent representation of the training sample] is input [process] into the deconvolutional neural network and the output is the segmentation [map data] in Fig 2)

Regarding Claim 13, it is a system claim corresponding to method claim 2. The only difference is that claim 13 requires one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. Shashua teaches one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. (See at least Para. 129, a non-transitory computer-readable medium may include instructions that are executable by at least one processor to cause the at least one processor to perform a method.) Claim 13 is rejected for the same reason as claim 2.

Regarding Claim 14, it is a system claim corresponding to method claim 3. The only difference is that claim 14 requires one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. Shashua teaches one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. (See at least Para. 129, a non-transitory computer-readable medium may include instructions that are executable by at least one processor to cause the at least one processor to perform a method.). Claim 14 is rejected for the same reason as claim 3.

Regarding Claim 18, it is a computer-readable non-transitory storage media claim corresponding to system claim 13. Claim 18 is rejected for the same reason as claim 13.

Claims  4, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua and Yasrab as applied to claims 2, 13 and 18 above and further in view of Audebert et al, (Fusion of Heterogeneous Data in Convolutional Networks for Urban Semantic Labeling, JURSE 2017 Joint Urban Remote Sensing Event, Mar, 2017).

Regarding Claim 4, Shashua modified by Yasrab teaches the method of claim 2.
Shashua further teaches the trainable model comprises a second convolutional network (See at least Shashua Para. 566, in other words, where system may use two alignment neural network [2nd convolutional neural network]). The combination of Shashua and Yasrab does not teach an output of the second convolution neural network is configured to be a second input of the deconvolutional neural network; and the training sample further comprises third sensor data generated using a third sensor of the first vehicle at the first geographic location; and wherein generating the first map data further comprises: generating a latent representation of the training sample by (1) processing the first sensor data and the first contextual information using the convolutional neural network and (2) processing the third sensor data using the second convolutional neural network; and generating the first map data by processing the latent representation using the deconvolutional neural network. 
Audebert teaches the method of fusion (combine) of heterogeneous sensor data by processing separate sensor data with separate convolutional neural network before fusing the outputs with deconvolutional neural network.
One of ordinary skilled in the art before the effective filing date of the invention, would modify Shashua and Yasrab with the teachings of Audebert to implement the method of fusion taught by Audebert.  This would result in a second convolutional neural network; (See at least Shashua Para. 566 and Audebert Fig. 1(b), in other words, where system may use two alignment neural network, the purple and pink SegNet in Audebert Fig. 1(b),  [2nd convolutional neural network]) wherein an output of the second convolution neural network is configured to be a second input of the deconvolutional neural network; (See at least Audebert Fig. 1(b), in other words, where output of both the purple SegNet [1st convolutional neural network] and pink SegNet [2nd convolutional neural network] maybe combined and input to the fusion network [deconvolutional neural network] in Shashua Para 314). 
the training sample further comprises third sensor data generated using a third sensor of the first vehicle at the first geographic location; (See at least Shashua Para. 314, in other words, system 100 on the vehicle [first vehicle of first geographic location] may use two-camera imaging system, which include 1st camera [1st sensor] and 2nd camera [3rd sensor]) wherein generating the first map data further comprises:
generating a latent representation of the training sample (See at least Shashua Para. 314 and Audebert Fig. 1(b), in other words, the outputs [latent representation of the training sample] of first and second image processor, purple and pink SegNet) by (1) processing the first sensor data and the first contextual information using the convolutional neural network (See at least Shashua Para. 314 and Audebert Fig. 1(b), in other words, where the first camera connect to the first image processor, purple SegNet [convolutional neural network] to perform image analysis [process]. ) and (2) processing the third sensor data using the second convolutional neural network (See at least Shashua Para. 314 and Audebert Fig. 1(b), in other words, where second camera connect to a second image processor, pink SegNet [2nd convolutional neural network]); and 
generating the first map data by processing the latent representation using the deconvolutional neural network. (See at least Audebert Fig. 1(b), in other words, where the output [latent representation] of both purple SegNet and pink SegNet are processed by the fusion network [deconvolutional neural network] and produce the combined predictions [first map data]).
One of ordinary skill in the art would be motivated to do so as it improves the accuracy (Audebert Intro. Ln. 12, data fusion can therefore significantly improve a statistical model’s accuracy by combining specific information from the different sensors).

Regarding Claim 15, it is a system claim corresponding to method claim 4. The only difference is that claim 15 requires one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. Shashua teaches one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. (See at least Para. 129, a non-transitory computer-readable medium may include instructions that are executable by at least one processor to cause the at least one processor to perform a method.). Claim 15 is rejected for the same reason as claim 4.

Regarding Claim 20, it is a computer-readable non-transitory storage media claim corresponding to system claim 15. Claim 20 is rejected for the same reason as claim 15.

Claims  23 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua as applied to claims 1 above and further in view of Bhuiyan, (How do I know when to stop training a neural network, Research Gate, 2015).

Regarding Claim 23, Shashua teaches the method of claim 1.
Shashua do not explicitly disclose: wherein determining that the training of the trainable model is complete comprises: determining a score based on the comparison of the generated first map data and the target map data; and	comparing the score to a predetermined loss function associated with the target map data. 
Bhuiyan explicitly disclose: wherein determining that the training of the trainable model is complete comprises: determining a score based on the comparison of the generated first map data and the target map data; and comparing the score to a predetermined loss function associated with the target map data (Bhuiyan, where stop training when the error [score], i.e., the difference [comparison] between the desired output [target map data] and the expected output [generated first map data] is below some threshold value [comparing the score to a predetermined threshold]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Shashua and Bhuiyan before them, to modify the machine learning model of Shashua such it terminate the training iteration as taught by Bhuiyan. 
One of ordinary skill in the art would be motivated to do so as it provides a mechanism to stop the training. (Bhuiyan, the answer to the question)
 

Response to Amendment
Applicant’s remark filed on 9/15/2021 has been fully considered but they are not persuasive. 

Applicant state that Shashua fail to disclose, teach or suggest “subsequent to access the training sample and accessing the target map data, training a trainable model by …“. Examiner respectfully disagree. Shashua paragraph 0495 disclose that the model was trained using the database discussed below, paragraph 0500 disclose that the database include clips and feature points which are the sample input and target output of the model. Feature points are part of the map data as point out in paragraph 0498 where map containing landmarks in the form of FP positions. It is clear in that Shashua disclose a supervised training model that the system access the training data and target data in order to train the model. 
Applicant further state that Shashua is silent of any teaching of “subsequent to determining that the training of the trainable model is complete, utilizing the trainable model to …”. Examiner respectfully disagree. Shashua paragraph 0495 disclose that the model is trained with a supervised manner, which uses the sample input data, and target output data and that, in the mapping phase, the system may detect feature points using detector/descriptor that was trained. It is clear that Shashua discloses that the training is complete prior to perform mapping task.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122